Citation Nr: 0516538	
Decision Date: 06/17/05    Archive Date: 06/27/05	

DOCKET NO.  03-33 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the residuals of 
injury to the right great toe.   

2.  Entitlement to service connection for Type II diabetes 
mellitus, on a direct basis, or as the residual of exposure 
to Agent Orange.   

3.  Entitlement to an increased (compensable) evaluation for 
the residuals of left epididymitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2002 and February 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  


FINDINGS OF FACT

1.  An injury to the right great toe is not shown to have 
been present in service, or for many years thereafter.  

2.  Type II diabetes mellitus is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of exposure to Agent Orange.  

3.  The veteran's service-connected residuals of left 
epididymitis have not required long-term drug therapy, with 1 
to 2 hospitalizations per year, and/or a requirement for 
intermittent intensive management.  


CONCLUSIONS OF LAW

1.  Chronic residuals of injury to the right great toe were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Type II diabetes mellitus, claimed on a direct basis, or 
as the residual of exposure to Agent Orange, was not incurred 
in or aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

3.  The criteria for an increased (compensable) evaluation 
for the residuals of left epididymitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115, Diagnostic 
Code 7525 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined the VA's duty to assist a veteran in 
the development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

In this case, the veteran was, in fact, provided notice in 
correspondence of May and December 2002, 5 months and 2 
months prior to the respective October 2002 and February 2003 
rating decisions on the issues of service connection for a 
right great toe disorder and diabetes mellitus.  More 
specifically, in correspondence of May and December 2002, the 
veteran was provided the opportunity to submit evidence, and 
notified of what evidence was required to substantiate his 
claims, who was responsible for securing the evidence, and 
the need to advise VA of or submit any information or 
evidence that was relevant to his claims.  The veteran was 
also provided with Statements of the Case in April and August 
2003, as well as a Supplemental Statement of the Case in 
December 2004, apprising him of pertinent regulations and 
actions in his case.  

The Board acknowledges that, as regards the issue of an 
increased evaluation for left epididymitis, the veteran was 
not provided VCAA notice until April 2004, well after the 
October 2002 rating decision adjudicating that particular 
issue.  However, under the circumstances of this case, the 
Board is of the opinion that the RO's compliance with the 
VCAA notice provisions subsequent to the initial unfavorable 
decision in October 2002 is not prejudicial to the veteran.  
See Pelegrini, supra.  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of his claim for an increased 
rating, notice was provided by the AOJ prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated, and a 
Supplemental Statement of the Case was provided to the 
appellant.  The veteran was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
Decision Review Officer, or before a Veterans Law Judge at 
the RO, or in Washington, D.C.  In fact, the veteran did 
offer testimony in support of his claim at the time of an RO 
hearing in November 2004.  He has been provided with notice 
of the appropriate laws and regulations, and given notice of 
what evidence he needed to submit, as well as what evidence 
the VA would secure on his behalf.  Moreover, the veteran was 
given ample time to respond.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  The Board finds 
that in this case the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and re-adjudicated after the 
notice was provided.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private treatment records and examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issues on appeal, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence he could 
submit to substantiate his claims."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has had sufficient 
notice of the type of information needed to support his 
claims, and of the evidence necessary to complete the 
application.  Accordingly, the duty to assist and notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of diabetes 
mellitus or an injury to the veteran's right great toe.  A 
service separation examination conducted in March 1953 was 
unremarkable, and no pertinent diagnoses were noted.  

Private medical records covering the period from April 1997 
to July 2002 show treatment during that time for diabetes 
mellitus and various right toe-related problems, as well as 
for other unrelated medical problems.  In an entry of 
December 1999, there was noted a history of coronary artery 
disease with unstable angina, as well as noninsulin-dependent 
diabetes and hypertension.  

In an entry of mid-September 2000, it was noted that the 
veteran was being seen on an emergency basis, inasmuch as he 
was a known diabetic.  At the time of evaluation, the veteran 
complained of pain in the first digit on the right.  On 
examination, there was noted the presence of a fibular border 
paronychia, which was debrided.  The offending nail border 
was removed, and the area was curetted free of necrotic 
tissue and cleaned with peroxide.  

During the course of private outpatient treatment in late 
November 2000, the veteran complained of a painful right 
first toe.  According to the veteran, this toe had been 
bothering him for approximately a week.  When further 
questioned, the veteran indicated that this was the toe which 
he had "injured and almost lost in Korea."  According to the 
veteran, since that time, his toe had been very painful.  
Also noted were problems with the toenail.  On examination, 
there was present a fibular border paronychia, which was 
debrided with a fine tipped nail nipper, and the offending 
nail border removed.  A fine tipped curette was utilized to 
correct the abscess, and the area was cleansed with peroxide 
and Betadine.  

In correspondence of June 2002, the veteran's private 
physician indicated that the veteran suffered from a 
recurrent paronychia of the first toe "secondary to old 
trauma," which the veteran "related as service connected."  

On VA genitourinary examination in July 2002, the veteran 
gave a history of left epididymitis in 1952.  Reportedly, 
since the time of the veteran's discharge, he had suffered 
from residual pain in his left testicle due to epididymitis.  
When further questioned, the veteran stated that, over the 
years, he had suffered intermittent pain in his left testicle 
accompanied by some swelling "from time to time."  However, 
over the course of the past few months, this had increased in 
severity.  When further questioned, the veteran denied other 
urinary symptoms, and specifically denied any dysuria, 
urgency, frequency, incontinence, or fever.  

On physical examination, both of the veteran's testicles were 
normally descended.  The right testicle was normal to 
palpation.  At the left testicle, there was a soft hydrocele 
present, though the underlying testicle could be well 
palpated with no mass lesion.  At the time of examination, 
there was some slight nodularity of the epididymus, though 
with no tenderness.  Also noted was that the veteran's 
hydrocele did not transilluminate.  The clinical assessment 
was of a left hydrocele in a patient with a history of 
epididymitis, with no current pain or tenderness in the left 
testicle.  In the opinion of the examiner, the veteran's 
intermittent pain might be the residual of his epididymitis 
in 1952.  

In correspondence of September 2002, the National Personnel 
Records Center indicated that the veteran's record was "fire 
related," and that there were no additional service medical 
records or records of the Office of the Surgeon General.  

In a Report of Contact dated in October 2002, the veteran 
indicated that he had first been diagnosed with Type II 
diabetes about three years earlier.  The veteran additionally 
stated that, while in Korea, he had served on the 
demilitarized zone for 90 days while temporarily attached to 
the 1st Marine Division.  When questioned, the veteran stated 
that he was unsure of the exact date, but felt that it had 
been early in his 18-month tour.  Reportedly, the veteran had 
been assigned to the 89th Radio Relay Headquarters in Seoul, 
Korea.  It was during that time, according to the veteran, 
that he might have been exposed to a "defoliant."  

In correspondence of late February 2003, the National 
Personnel Records Center indicated that the veteran's records 
were "fire related" and that information from the veteran's 
personnel file could not be reconstructed.  

In May 2003 the veteran submitted a service administrative 
record indicating that he had been released from a Medical 
Hold detachment in July 1952.  

In correspondence of April 2004, the veteran's private 
podiatrist stated that he had been providing diabetic foot 
care for the veteran for several years, specifically, for 
multiple hyperkeratotic lesions and mycotic nails.  According 
to the veteran's physician, he would require continued 
routine podiatric care throughout the remainder of his life.  

Received in July 2004 was a "chit" dated in July 1952, in 
which it was noted that the veteran had resolving 
epididymitis, and should have light duty for approximately 
100 days.  

In correspondence of July 2004, one of the veteran's 
associates wrote that "one could see the debilitating effect" 
of the veteran's epididymitis on his outlook on life.  Also 
noted was that the veteran's inability to father children 
weighed heavily on his life.  

Received in November 2004 was a photograph of the veteran, 
reportedly taken in June 1952.  

During the course of an RO hearing in November 2004, the 
veteran and a friend offered testimony regarding the nature 
and etiology of his right great toe disability and Type II 
diabetes mellitus, as well as the severity of his left 
epididymitis.  With regard to his toe injury, the veteran 
testified that something fell on his toe in the barracks, and 
it "split his toe in half."  He further testified that he 
was hospitalized at the 21st EVAC in Korea for this condition 
until July 3, 1952.

Received in November 2004 were private medical records 
covering the period from February 2002 to October 2004, 
showing treatment during that time for various right great 
toe problems.  In an entry of late April 2003, the veteran 
complained of a painful right first toe.  On examination, 
there was once again noted the presence of a fibular border 
paronychia.  According to the veteran's private physician, 
this happened "quite often" because of the injury to the 
hallux the veteran had suffered in Korea.  Reportedly, at the 
time of that incident, the veteran "almost lost the toe."  

Analysis

Service Connection

The veteran in this case seeks service connection for Type II 
diabetes mellitus, as well as for the residuals of an injury 
to his right great toe.  In that regard, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Moreover, where a veteran served ninety (90) days or 
more during a period of war, and diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval or air service, certain 
diseases, including Type II diabetes (also known as Type II 
diabetes mellitus, or adult-onset diabetes) shall be service 
connected, even though there is no record of such disease 
during service, if it becomes manifest to a degree of 
10 percent or more anytime after service.  38 C.F.R. § 3.307, 
3.309(e) (2004).  For the purposes of this section, the term 
"herbicide agent" means a chemical or an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2004).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2004).  

In the present case, the veteran's file contains service 
medical records dating from 1951 through his separation 
examination in March 1953.  No additional service medical 
records, if extant, are available, in that such records would 
have been destroyed in a fire at the National Personnel 
Records Center in 1973.  

With regard to the claim for service connection for a right 
great toe injury, the veteran's service medical records 
reveal no complaints, treatment, or findings of a right toe 
injury.  Throughout his claim the veteran has contended that 
his hospitalization in June and July 1952 was for his right 
toe injury.  However, the service medical records clearly 
establish that his hospitalization at that time was for 
epididymitis.  Specifically, he was admitted to the 21st EVAC 
hospital on June 25, 1952, and was discharged to duty on July 
3, 1952.  The only diagnosis provided on that report was 
epididymitis.  There was no mention of, or treatment for, a 
right toe injury.  Further, his separation examination was 
negative for any right toe condition, and the veteran did not 
claim service connection for a right toe injury on his 
application for compensation filed within a month of his 
discharge from service.

In fact, the earliest clinical indication of the presence of 
a right toe problem is revealed by private medical records 
dated in the late 1990's, more than 40 years following the 
veteran's discharge from service.  

The Board acknowledges that, on various occasions, the 
veteran's private podiatrist has alluded to an incident in 
Korea, at which time the veteran allegedly "injured" the 
great toe of his right foot.  However, those statements were 
clearly based exclusively upon history provided by the 
veteran, rather than a medical finding by the physician.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, is of limited probative value); see also 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  As that history is not supported by 
the evidence of record, the podiatrist's opinion has little 
probative value.

With respect to the claim for service connection for diabetes 
mellitus, the veteran's service medical records reveal no 
complaints, treatment, or findings of diabetes mellitus.  
During the veteran's hospitalization in 1952, urinalyses were 
negative for sugar, as was his 1953 separation examination.  

The veteran argues that, during his period of service in the 
Republic of Korea, he was stationed on the demilitarized 
zone, at which time he was exposed to Agent Orange.  However, 
based on information provided by the Department of Defense, 
Agent Orange was used as a defoliant in Korea only during the 
period from April 1968 through July 1969.  Clearly, the 
veteran was not stationed in Korea during 
that time period.  Moreover, pursuant to applicable law and 
regulation, he is not entitled to a presumption of service 
incurrence for diabetes mellitus based on exposure an 
herbicide agent.  See 38 U.S.C.A. § 1116(a)(4) (West 2002); 
38 C.F.R. § 3.307(a)(6)(i) (2004).  

Further, the earliest clinical indication of the presence of 
diabetes is revealed by private medical records dated in the 
late 1990's, more than 40 years following the veteran's 
discharge from service.  

In summary, the preponderance of the evidence fails to 
demonstrate that the veteran suffered from diabetes mellitus 
while in service, or within the first year following service 
discharge.  Nor has it been shown that, at any time during 
the veteran's period of active military service, he suffered 
an injury to his right great toe resulting in residual 
disability.  Under the circumstances, the veteran's claims 
for service connection must be denied.  

Increased Evaluation

Turning to the issue of an increased evaluation for the 
residuals of left epididymitis, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).  

While the Board must consider the veteran's medical history 
as provided by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

As regards the veteran's service-connected left epididymitis, 
the Board acknowledges that, on VA genitourinary examination 
in July 2002, the veteran complained of intermittent pain in 
his left testicle, with some swelling "from time to time."  
However, the veteran specifically denied other urinary 
symptomatology, including dysuria, urgency, frequency, and 
incontinence.  While on physical examination, there was some 
slight nodularity of the epididymis of the veteran's left 
testicle, no tenderness was present, and the underlying 
testicle could be well palpated, with no mass lesion.  

Pursuant to applicable law and regulation, the veteran's 
service-connected epididymitis is evaluated as for chronic 
epididymo-orchitis, on the basis of urinary tract infection.  
A compensable (10 percent) evaluation for urinary tract 
infection is warranted where there is evidence of a need for 
long-term drug therapy, with 1 to 2 hospitalizations per 
year, and/or a requirement for intermittent intensive 
management.  38 C.F.R. § 4.115a, b, Diagnostic Code 7525 
(2004).  However, as is clear from the above, the veteran's 
left epididymitis has required no such intensive management.  
Nor is there any indication that, as a result of the 
veteran's left epididymitis, he has required long-term drug 
therapy or hospitalization.  Under the circumstances, the 
veteran's claim for an increased rating must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for the residuals of injury to the right 
great toe is denied.  

Service connection for Type II diabetes mellitus is denied.  

An increased (compensable) evaluation for the residuals of 
left epididymitis is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


